Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 6/22/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-2 and 4-11 are pending and are presented for examination.  Claims 3 and 12 have been cancelled by applicant’s amendment.  
In view of amendments, the Examiner withdraws the rejection mailed on 4/5/2022.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 refers “an in-tension inner support”.  There is no definition in this application.  There is no common definition in the art.  Applicant and/or some artisans may use the vocabulary for a certain structure, but there is no commonly known and accepted definition.   
THE NAME OF THE GAME IS THE CLAIM
It is the claim, not specification. 
“The invention disclosed in Hiniker’s written description may be outstanding in its field, but the name of the game is the claim.”  In re Hiniker Co., 47 USPQ 1523, 1529 (Fed. Cir. 1998)  

IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over TAKAHASHI et al (WO 2019017496 A1, NOTE 1) in view of KUROYANAGI et al (US 20180351427 A1) and RAHMAN et al (US 20100320864 A1); 
or provisionally, in further view of Jeon et al (US 20070035192 A1) or AKAMATSU et al (US 20140333167 A1).      

As for claim 1, TAKAHASHI discloses a radial flux rotary electric machine having an exterior-rotor configuration, comprising:
a permanent-magnet rotor (40, Fig. 5) comprising permanent magnets (42) in a Halbach array (Figs. 18, 22-24);
a stator that is air-cored (modifications 5-6 that stator being made of nonmagnetic material such as SUS304 - an austenitic stainless steel - or synthetic resin, see NOTE 2 below) (located) interior to the rotor having 
(1) teeth (refer 143 in Fig. 27 or 57 in Fig. 28) defining slots and 
(2) distributed windings (51) around the teeth to form coils in a double-layer arrangement (Figs. 10, 15-16, 25-29), 
the windings being comprised of a plurality of phase windings (“a synchronous multiphase AC motor”); and
an in-tension inner support (see NOTE 3 below) on which the permanent magnets are mounted abutting each other in a circumferential direction of the stator,
wherein, for each tooth T having a slot S1 on one side thereof and a slot S2 on another side thereof (e.g., Figs. 27-28).  
NOTE 1: TAKAHASHI et al (WO 2019017496 A1 is a reference cited previously.  However, ISHIDA et al (US 20200106338 A1 and US 20200052639 A1) have same disclosure with foreign priority of JP applications. These are in the record of prior arts.  See PTO-892.  
NOTE 2: “air-cored”.   The application does not provide clear definition about the term.  However, it is interpreted to mean as known in the art as below.   Applicant describes (but not defined) same meaning in specification.  
Definition of air-core
: having no magnetic material (as iron) in its magnetic circuit —used especially of certain coils, solenoids, or transformers.
Air-core Definition & Meaning - Merriam-Webster

NOTE 3: “an in-tension inner support”.   This term is vague and indefinite. See 112 rejection above.  Firstly, for purpose of examination, the term is interpreted being “an in-tension inner support on which the permanent magnets are mounted abutting each other in a circumferential direction of the stator”, as recited in the claim.   
The magnet holder 41 (Fig. 5) is a support located inside of housing 30 and inherently having inward tension due to ring structure.  On the magnet holder 41, the permanent magnets (42 of Halbach magnets) are mounted abutting each other in a circumferential direction of the stator.  Hence, the support 41 satisfies an in-tension inner support as claimed.  
Even if the description in specification (105, Fig. 1) is imported, it is well-known in the art (official notice).  See section “prior art made of record” below.  As an example, Jeon et al (US 20070035192 A1) shows a support (240, Figs. 10-11) is provided on inner circumferential surfaces of the magnets 130, supporting the magnets, and is made of sticky sided tape [0075].  Hence, the support 11 is an in-tension inner support.  
Or, AKAMATSU et al (US 20140333167 A1) shows a support (the pole tip 11, Fig. 2) is provided on inner circumferential surfaces of the main magnets 4 and the auxiliary magnets 5. The pole tip 11 has a cylindrical shape supporting the main magnets 4 and the auxiliary magnets 5, and is made of non-magnetic stainless steel [0026].  Hence, the support 11 is an in-tension inner support.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have an in-tension inner support as described in specification, for protection of magnets. 
TAKAHASHI failed to explicitly disclose:
(1) slots that are tapered, and 
(2) a coil side C1 of a phase winding is arranged to occupy a radially inner layer of the slot S1 and a coil side C2 of the same phase winding is arranged to occupy a radially outer layer of the slot S2, and 
(3) the coil side C1 has a smaller circumferential dimension and a larger radial dimension than the coil side C2.  
Re (1) and (2), KUROYANAGI discloses slots that are tapered shape (Figs. 1, 10-19), and distributed windings of a double-layer arrangement (best see Fig. 2, abstract, etc.), wherein a coil side C1 of a phase winding is arranged to occupy a radially inner layer of the slot S1 and a coil side C2 of the same phase winding is arranged to occupy a radially outer layer of the slot S2 [0045].  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for mechanized (automated) operation of arranging the stator coil in slots easily preventing an increase in the size of the stator coil [0007].  
  	Re (1) and (3), RAHMAN also discloses slots that are tapered shape (Figs. 1, 3), and further discloses the coil side (305C, 305D) at radially inner layer of the slot having narrower slot width has a smaller circumferential dimension (311) and a larger radial dimension (312) than the coil side at radially outer layer (305A, 305B) of the slot having larger slot width.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for better slot-fill, lower saturation and high machine torque [0004-0005].  
Although KUROYANAGI and RAHMAN disclose inner rotor structure, it is an obvious matter to apply into outer rotor structure for the ordinary skill in the art, since it is merely reversed form of the arrangement.  It has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Regards slots that are tapered shape, it would have been an obvious matter of design choice, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

As for claim 2, TAKAHASHI as combined discloses the rotary electric machine of claim 1, in which the windings have a constant conductor cross-sectional area (best see Fig. 13).
 As for claim 4, TAKAHASHI as combined discloses the rotary electric machine of claim 1, in which the permanent magnets are retained in place by a pre-stressed outer retainer (rotor body 41 of TAKAHASHI and/or wheel ring 3 in case of AKAMATSU et al (US 20140333167 A1) is a pre-stressed outer retainer as being formed before assembly).  
As for claim 5, TAKAHASHI as combined discloses the rotary electric machine of claim 4, in which TAKAHASHI discloses the outer retainer is of magnetic body, and AKAMATSU discloses [0067] the outer retainer is of aluminum, stainless steel, or magnetic steel, which are a metal matrix composite.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings to have the outer retainer is comprised of one or more of: a carbon fibre composite; a metal matrix composite.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As for claims 6-7, TAKAHASHI as combined discloses the rotary electric machine of claim 1, in which Jeon discloses (see Figs. 6-8) the permanent magnets on the rotor are skewed in an axial sense to reduce cogging torque (intended use but inherent) [0012]; and in which the permanent magnets on the rotor are separated into axial segments, wherein axially adjacent segments have a circumferential offset therebetween to reduce cogging torque (see Figs. 6-8) [0012].
As for claims 8-9, TAKAHASHI as combined discloses the rotary electric machine of claim 1, in which the windings in the stator comprise a transposed conductor (see Figs. 12 and 15 of TAKAHASHI), in which the transposed conductor is a litz conductor.
“Litz wire consists of multiple strands insulated electrically from each other”.  
https://en.wikipedia.org/wiki/Litz_wire
As for claims 10-11, TAKAHASHI as combined discloses the rotary electric machine of claim 1, in which KUROYANAGI discloses the coil side C1 and the coil side C2 are connected in series [0054, 0060] or parallel [0065, 0099]. 

Prior Art Made of Record
The prior art made of record considered pertinent to applicant's disclosure. 
For claim 1, “an in-tension inner support” as described in the specification is well known in the art.  See selected references. 
Jeon et al (US 20070035192 A1) and AKAMATSU et al (US 20140333167 A1).  See Clam 1 rejection.  
Kihara et al (US 7847459 B2).  See a cylindrical cover protector 6 in Fig. 2.  
Watanabe et al (US 7709987 B2),  See a cylindrical cover protector 401 in Fig. 2.  
Hirabayashi (US 20100026125 A1).  See the magnet holding springs 3.  
SORACHI et al (US 20080278016 A1).  See 3 denoting a magnet cover in Fig. 1.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JOHN K KIM/Primary Examiner, Art Unit 2834